O’CONNELL, Judge,
delivered the opinion of tbe court:
This is an appeal from the decision of the Commissioner of Patents in an opposition proceeding, 66 USPQ, 421, involving the question of whether, when concurrently used on goods of the same descriptive properties, consisting of cleaning preparations, the mark “Lan.o.-Sheen,” which appellee seeks to register, is or is not confusingly similar under section 5 of the Trade-Mark Act of 1905 to appellant’s previously registered trade-mark “Lustersheen.” Appellee has disclaimed the word “Sheen.”
Neither party took testimony. The record discloses that appellant’s product is “a PREPARATION PREPARED FOR USE IN THE WET CLEANING OF SILKS, WOOLENS, LINENS, AND FINE FABRICS” and, as prominently described on the printed label on which the trade-mark is shown, appellant’s product is “A PURE VEGETABLE COMPOUND FREE FROM ANIMAL OR. MINERAL OILS.”
Appellee’s product is described in its application as a cleaning powder for such articles as silks, woolens, clothing, rugs, upholstery, drapery, woodwork, painted surfaces, tile, linoleum, vitreous enamel, *708silverware, and dishes. As described in a prominent place on the printed label on which the mark is shown, appellee’s product “brings ‘Spontaneous Evaporation’ to the cleansing of fabrics * * * contains no ether, ammonia, free lye or bleach.”
Section 5 of the Trade-Mark Act of February 20, 1905, so far as pertinent, provides as follows:
Sec. 5. U. S. C., title 15, sec. 85. That no mark by which the goods of the owner of the mark may be distinguished from other goods of the same class shall be .refused registration as a trade-mark on account of the nature of such mark unless such mark—
(b) * * * so nearly resemble a registered or known trade-mark owned and in use by another and appropriated to merchandise of the same descriptive properties as to be likely to cause confusion or mistake in the mind of the public or to deceive purchasers * * *.
Since the goods here involved are cleaning preparations having in part identical uses for identical purposes, it is clear that such goods possess the same descriptive properties within the meaning of the statute.
The Examiner of Interferences sustained appellant’s notice of opposition and held that appellee was not entitled to the registration of its mark because—
The marks involved, namely, “Lan.o.Sheen” and “Lustersheen”, are not only identical in their final syllable “Sheen” but both start with the same initial letter “L,” and in view of these several similarities the examiner is of the opinion that confusion in trade is reasonably likely.
The Commissioner of Patents analyzed the two marks and reversed the examiner’s decision. The commissioner held, in effect, that the common suffix “sheen” is so highly suggestive of the intended function of cleaning preparations as to be descriptive and incapable of exclusive-appropriation by appellant, either alone or as part of a composite trade-mark; that the remaining portions of the two marks do not resemble one another in sound, meaning, or appearance; and that considered as a whole, the marks when concurrently used on merchandise of the same descriptive properties would not be likely to cause confusion or mistake in the mind of the public or to deceive purchasers as-to the origin of the goods, citing Miles Laboratories, Inc. v. Foley & Company, 32 C. C. P. A. (Patents) 714, 144 F. (2d) 888, 63 USPQ 64.
A registered mark cannot be challenged in an opposition proceeding on the ground that the mark is merely descriptive of the merchandise to which it is attached or that it is otherwise invalid. Revere-Sugar Refinery v. Joseph G. Salvato, 18 C. C. P. A. (Patents) 1121, 48 F. (2d) 400, 8 U. S. Pat. Q. 547.
That rule, however, is no justification for the court in considering' the significance of the contested marks in their entireties, to refuse *709to consider the respective portions thereof, including descriptive or disclaimed portions, to determine the dominant part of each of the marks. Frankfort Distilleries, Inc. v. Kasko Distillers Products Corporation, 27 C .C. P. A. (Patents) 1189, 111 F. (2d) 481, 45 USPQ 438; Franco-Italian Packing Corp. v. Van Camp Sea Food Co., Inc., 31 C. C. P. A. (Patents) 1029, 142 F. (2d) 274, 61 USPQ 369, and authorities therein cited.
In the opinion of the first of the two cases just cited, it is stated that—
If the purchaser of trade-marked goods would be more likely to remember one part of a mark than another part as indicating origin of the goods, such word is the dominant part of the mark under the decisions above, cited.
The court has further pointed out that a descriptive word has so little trade-mark significance as indicating origin of the goods, that it cannot be considered as the dominant part of a mark. American Brewing Company, Inc. v. Delatour Beverage Corporation, Etc., 26 C. C. P. A. (Patents) 778, 100 F. (2d) 253, 40 USPQ 173; National NuGrape Company v. Judge & Dolph, Ltd., 33 C. C. P. A. (Patents) 1032, 154 F. (2d) 521, 69 USPQ 388.
The court in analyzing the marks must determine whether the word “sheen” is descriptive of the goods or the character or quality thereof or the purpose for which they are used. If so, the word is not the dominant part of the marks and may not be exclusively appropriated by either party for use as a trade-mark. In re General Permanent Wave Corporation, etc., 28 C. C. P. A. (Patents) 1099, 118 F. (2d) 1020, 49 USPQ 184; Philip A. Hunt Company v. Eastman Kodak Company, 31 C. C. P. A. (Patents) 852, 140 F. (2d) 166, 60 USPQ 374.
The word “sheen” clearly is not descriptive of cleaning powders as such. However, “sheen” does convey, and is intended to convey, the information that the involved merchandise when used according to directions in the cleaning of fabrics will, among other things, produce a sheen upon the surface of such fabrics. That is one function which the cleaning preparations here involved is designed to perform.
The word “sheen,” standing alone or as part of a composite mark, is merely descriptive of the character or quality of the merchandise to which the mark is attached. The word cannot therefore be considered under the authorities hereinbefore cited as the dominant part of the marks.
The issue accordingly resolves itself into the question of whether the marks considered in their entireties are confusingly similar.
It is argued that “Luster” and “Lan.o.” are the dominant parts of the respective marks and that those prefixes are not confusingly *710similar. Both such prefixes are comprised of two syllables with the accent on the first syllable, and each prefix begins with a capital “L.” In meaning, “Luster” is merely cumulative with “sheen.” “Lan.o.” is derived from “lanolin” which means a wool fat or grease used in ointments, etc. See Webster’s Collegiate Dictionary, Fifth Edition, 1944.
The term “Lan.o.” is not descriptive and, in our opinion, is the dominant feature of appellee’s mark.
Furthermore, we are of opinion that the term “Lan.o.” differs in sound, meaning, and appearance from the prefix “Luster” in appellant’s mark, and that considering the marks as a whole, the concurrent use of the two marks on the goods of. the parties would not be likely to cause confusion in trade or deceive purchasers.
For the reasons stated, the decision of the Commissioner of Patents is affirmed.